Title: To James Madison from Henry Hill Jr., 18 September 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 18 September 1805, Havana. “I had the honor to address you on the 28th. Augt. respecting the Equipment of a frigate and a Brig which were to convey troops on a secret expedition.
          “The brig sailed a few days after with some gunboats to convoy some drogers from the coast, laden with sugars. Therefore I conclude is not destined on the expedition alluded to.
          “But the frigate which is called the Pomona of forty four guns with four hundred troops on board and cannon, powder and other warlike stores and ammunition sailed yesterday.
          “I am confirmed in my opinion from the circumstance of her having soldiers and military stores that she is bound to Pensacola.
          “For at Vera Cruz they are in no want of military stores and it is from thence this island is supplied with powder from the manufacture of Mexico. The most profound secresy has been observed respecting her destination therefore it is mere matter of conjecture with me; but her force is not so great as to excite much alarm.
          “As in the present situation of our affairs with Spain it may be useful to our government to be informed the force of this place, I have taken pains to acquaint myself with it.
          “The Military consists of four regiments of Veterans which are very incomplete and could not muster more than two thousand five hundred effective men including the four hundred embarked in the pomona which were drawn from these regiments four companies of artillerists and about four thousand militia. These are well disciplined and a part of them are now ordered to do duty in garrison.
          “This place would require at least fifteen thousand men to defend all its fortifications and the city in the event of an attack. So that its present situation is very weak and defenceless particularly as the marine force is very inconsiderable consisting only of one ship of seventy four guns one corvette and six gunboats.
          “Don Juan Villavicencio arrived here the last of August in quality of commander in chief of the marine forces in America.
          “A new governor is daily expected. An embargo took place the 13th. and continued till this day. A British frigate having been off.”
          
            Adds in a postscript: “The frigate has one hundred and twenty convicts on board criminals who have been condemned to the Kings works. She has also fifty thousands dollars in specie and was accompanied by a small armed Brig and Schooner.”
          
        